 



NEITHER THIS 15% SECURED CONVERTIBLE PROMISSORY NOTE (THIS “NOTE”), NOR THE
SECURITIES ISSUABLE UPON THE CONVERSION HEREOF, HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE FEDERAL OR STATE SECURITIES LAWS, AND HAVE BEEN ISSUED AND SOLD IN
RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SUCH LAWS,
INCLUDING, WITHOUT LIMITATION, THE EXEMPTION CONTAINED IN SECTION 4(2) OF THE
SECURITIES ACT. NEITHER THIS NOTE NOR SUCH SECURITIES MAY BE SOLD OR TRANSFERRED
UNLESS (1) A REGISTRATION STATEMENT HAS BECOME AND IS THEN EFFECTIVE WITH
RESPECT TO SUCH SECURITIES, (2) THIS NOTE OR SUCH SECURITIES, AS APPLICABLE, IS
TRANSFERRED PURSUANT TO RULE 144 PROMULGATED UNDER THE SECURITIES ACT (OR ANY
SUCCESSOR RULE) OR (3) THE COMPANY (AS HEREINAFTER DEFINED) HAS RECEIVED AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT, TO THE EFFECT THAT THE
PROPOSED SALE OR TRANSFER OF THIS NOTE OR SUCH SECURITIES IS EXEMPT FROM
REGISTRATION UNDER THE SECURITIES ACT AND ALL OTHER APPLICABLE FEDERAL OR STATE
SECURITIES LAWS.

 

US$_____________ ____________, 2014

 

QUANTUMSPHERE, INC.

 

15% SECURED CONVERTIBLE PROMISSORY NOTE

 

FOR VALUE RECEIVED, QuantumSphere, Inc., a California corporation (the
“Company”), promises to pay to the order of ____________________________, an
individual, or such person’s successors and assigns (collectively, the
“Holder”), the principal amount of _______________________________ Dollars
(US$___________) (“Principal”), together with all accrued and unpaid interest
hereunder, on or before March 31, 2014 (the “Maturity Date”), subject to
automatic extension thru the period concluding on the thirty (30) day
anniversary of finalization of all comments of securities regulatory agencies in
connection with the pending merger by and between the Company and PubCo (as
defined in Section 4(a) hereinbelow), but in no event later than July 31, 2014.
Interest shall accrue and be payable as specified in Section 2.

 

A. This Note is one of a series (the “Series”) of notes designated as the “15%
Secured Convertible Promissory Notes”, in an aggregate principal amount not to
exceed Four Million Five Hundred Dollars ($4,500,000).

 

B. The obligations due under this Note and the other notes in the Series are
secured by a Security Agreement (the “Security Agreement”) dated as of the date
hereof and executed by the Company for the benefit of each Holder, and junior in
priority to the debt financing to be secured by the Company from Novus Capital
in a principal amount up to $750,000 (the “Novus Capital Financing”). In the
event the Company elects not to enter into definitive agreements with respect to
the Novus Capital Financing, then in in such event this Note and the other notes
in the Series shall be junior in priority to an alternative senior debt
financing obtained by the Company in a principal amount not to exceed $750,000.
Additional rights of Holder and the other holders of notes in the Series are set
forth in the Security Agreement. The Company, the Holder, the other holders of
the notes in the Series and a collateral agent have also entered into an
Intercreditor Agreement dated of even date herewith.

 



 

 

 

C. This Note is convertible into securities of the Company as provided herein.

 

The following is a statement of the rights of the Holder and certain conditions
to which this Note is subject, and to which the Holder, by the acceptance of
this Note, agrees:

 

1. Definitions. As used in this Note, the following capitalized terms have the
following meanings:

 

(a) “Business Day” means a day (i) other than Saturday or Sunday, and (ii) on
which commercial banks are open for business in the State of California.

 

(b) “Default Rate” means an interest rate of eighteen percent (18%) per annum.

 

(c) “Event of Default” has the meaning given in Section 6 hereof.

 

(d) “Highest Lawful Rate” means the maximum non-usurious rate of interest, as in
effect from time to time, which may be charged, contracted for, reserved,
received or collected by the Holder in connection with this Note under
applicable law.

 

(e) “Holder” shall mean the person or entity specified in the introductory
paragraph of this Note or any person or entity who shall at the time be the
registered holder of this Note.

 

(f) “Note” shall mean this 15% Secured Convertible Promissory Note.

 

(g) “Obligations” means all debts, liabilities and obligations of the Company to
the Holder under this Note and the Security Agreement, including all unpaid
Principal of this Note, all Interest accrued hereon, and all other amounts
payable by the Company to the Holder hereunder and under the Security Agreement,
whether due or to become due, absolute or contingent, liquidated or
unliquidated, determined or undetermined.

 

2. Interest. Interest shall accrue on all outstanding Principal from the date
hereof until paid at a rate of Fifteen Percent (15%) per annum (“Interest”).
Interest shall be computed on the basis of the actual number of days elapsed and
a year of three hundred sixty (360) days. During the existence of an Event of
Default, Interest shall accrue on all outstanding Principal at the Default Rate.

 

3. Prepayment. The Principal and Interest may not be prepaid by the Company
without the prior written consent of the Holder.

 



2

 

 

4. Conversion.

 

(a) The Company plans to identify and enter into a reverse merger transaction
(the “Reverse Merger”) with a publicly traded corporation having securities
registered under Section 12(g) of the Securities Exchange Act of 1934, as
amended, and quoted on the OTC Bulletin Board (“Pubco”), pursuant to which the
Company will become a wholly-owned subsidiary of Pubco and the Company’s
shareholders will own a controlling interest in Pubco. Immediately prior to the
close of the Reverse Merger, the Company plans to complete a private placement
of units (the “Units”), each consisting of one (1) share of the Company’s common
stock and one-half (.5) warrant having a term of five (5) years and an exercise
price of $1.50 per full share, for a sales price of $2.00 per Unit, which will
result in minimum proceeds to the Company of Two Million Dollars ($2,000,000)
(the “Financing). In the event the Reverse Merger and the Financing are
completed prior to the Maturity Date, the outstanding Principal and Interest
shall automatically be converted into Units of the Company at a price per Unit
equal to Ninety Percent (90%) of the sales price for the Units in the Financing.
The conversion shall be subject to the closing of the Reverse Merger but shall
be deemed to occur immediately prior to the closing of the Reverse Merger. In
the event the Reverse Merger and the Financing are not completed prior to the
Maturity Date, the Principal and Interest shall be due and payable on the
Maturity Date as provided herein.

 

(b) Until the repayment in full of this Note, in the sole and absolute
discretion of the Holder, the Principal and Interest on this Note shall be
convertible at any time, and from time to time, into Units at a price of $1.80
per Unit by submitting to the Company a notice of conversion, the form of which
is attached hereto as Exhibit A (by facsimile or other reasonable means of
communications, to the attention of the Company’s CEO & President).

 

(c) On each conversion date and in accordance with the automatic conversion or
the notice of voluntary conversion, the Company shall make the appropriate
reduction to the Interest due and payable and then the Principal due and payable
and on such date and shall provide written notice thereof to the Holder as well
as a description of the derivation thereof. In the event of an automatic or
voluntary conversion of this Note, as soon as reasonably practicable thereafter
the Company shall issue instructions to the transfer agent to issue the required
number of Units to the Holder, which shall be accompanied by an opinion of
counsel to the Company, if required. In the case of an automatic conversion
pursuant hereto, the Units shall be deemed to have been issued immediately prior
to the close of the Merger and the Financing. In the case of a voluntary
conversion, the Units shall be deemed to have been issued on the date the notice
of conversion is received by the Company. The Holder shall be treated for all
purposes as the holder of record of the Units unless the Holder provides the
Company with written instructions to the contrary or as otherwise required by
law.

 

(d) If the Company shall at any time from the date hereof through the repayment
of this Note in full or the earlier conversion in full hereof, by
reclassification or otherwise, change the Company’s common stock into the same
or a different number of securities of any class or classes, or effect a split
or reverse split of the Company’s common stock, this Note, as to the unpaid
Principal and Interest, shall thereafter be deemed to evidence the right to
purchase an adjusted number of Units and underlying securities as would have
been issuable as a result of such change with respect to the Company’s common
stock if the Holder held such Units prior to such change. Whenever any event
referenced in the first sentence of this subsection shall become effective or be
earlier approved by the Board of Directors of the Company, the Company shall
promptly mail by registered or certified mail, return receipt requested, to the
Holder of this Note notice of such adjustment or adjustments setting forth the
number of Units (and other securities or property) issuable upon the conversion
of this Note and the conversion price (and other securities or property) after
such adjustment, setting forth a brief statement of the facts requiring such
adjustment and setting forth the computation by which such adjustment was made.
Such notice, in the absence of manifest error, shall be conclusive evidence of
the correctness of such adjustment.

 



3

 

 

(e) The Company covenants that until the repayment in full of this Note or the
earlier conversion in full hereof, the Company will reserve from its respective
authorized and unissued shares of common stock a sufficient number of shares,
free of preemptive rights, to provide for the issuance of the Units upon the
full conversion of this Note. The Company is required to have authorized and
reserved such number of shares of Company common stock as is actually issuable
upon full conversion of the Notes and exercise of the warrants underlying the
Units (based upon the conversion price in effect from time to time). The Company
represents that upon issuance of the Units, such Units and securities underlying
the Units shall be duly and validly issued, fully paid, and nonassessable. In
addition, if the Company shall issue any securities or make any change to its
capital structure which would change the number of Units into which this Note
shall be convertible at the then current conversion price, the Company shall, at
the same time make proper provision so that thereafter there shall be a
sufficient number of Units (and securities underlying the Units) authorized and
reserved, free from preemptive rights, for conversion of the Note. The Company
agrees that its issuance of this Note shall constitute full authority to the
respective officers and agents of the Company who are charged with the duty of
executing certificates, if any, to execute and issue the necessary Units in
accordance with the terms and conditions of this Note.

 

(f) Upon any partial conversion of this Note pursuant to Section 3(b), a new
Note containing the same date, terms, and provisions shall, at the request of
the Holder, be issued by the Company to the Holder for the Principal balance of
this Note and the Interest which shall not have theretofore been converted or
paid.

 

(g) No fraction of a Unit will be issued upon conversion, but the number of such
Units issuable shall be rounded to the nearest whole Unit.

 

(h) Nothing contained in this Note shall be construed as conferring upon the
Holder or any other person or entity the right to vote or to consent or to
receive notice as a shareholder in respect of meeting of shareholders for the
election of directors of the Company or any other matters or any rights
whatsoever as a shareholder of the Company; and no dividends shall be payable or
accrued in respect of this Note.

 

(i) If at any time during the three year period following the automatic or
voluntary conversion of this Note, the Company shall determine to prepare and
file with the United States Securities and Exchange Commission (the “SEC”) a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of 1933, as amended (the “Securities
Act”) of any of its equity securities, other than on Form S-4 or Form S-8 (each
as promulgated under the Securities Act) or their then equivalents relating to
equity securities to be issued solely in connection with any acquisition of any
entity or business or equity securities issuable in connection with the
Company’s stock option or other employee benefit plans, then the Company shall
deliver to the Purchaser a written notice of such determination and, if within
twenty (20) days after the date of the delivery of such notice, the Purchaser
shall so request in writing, the Company shall at its expense include in such
registration statement all or any part of the Units acquired by Purchaser upon
conversion of this Note (or pursuant to exercise of the warrants underlying the
Units) which the Purchaser requests to be registered; provided, however, that
the Company shall not be required to register any securities pursuant to this
Section 3(i) that are eligible for resale pursuant to Rule 144 (without volume
restrictions or current public information requirements) promulgated by the
Securities and Exchange Commission pursuant to the Securities Act or that are
the subject of a then effective registration statement. If the registration, as
described above, involves an underwritten offering, the Company will not be
required to register the Units or the underlying securities in excess of the
amount that the principal underwriter reasonably and in good faith recommends
may be included in such offering (a “Cutback”), which recommendation, and
supporting reasoning, shall be delivered to the Holder. If such a Cutback
occurs, the number of shares that are entitled to be included in the
registration and underwriting shall be allocated in the following manner: (i)
first, to the Company for any securities it proposes to sell for its own
account, and (ii) second, to the Holder and other holders of stock of the
Company requesting inclusion in the registration, pro rata among the respective
holders thereof on the basis of the number of shares for which each such
requesting holder has requested registration.

 



4

 

 

5. Highest Lawful Rate. Notwithstanding any provision to the contrary contained
herein, if during any period for which Interest is computed hereunder, the
amount of Interest computed on the basis provided for in this Note, together
with all fees, charges and other payments which are treated as interest under
applicable law, as provided for herein or in any other document executed in
connection herewith, would exceed the amount of such Interest computed on the
basis of the Highest Lawful Rate, the Company shall not be obligated to pay, and
the Holder shall not be entitled to charge, collect, receive, reserve or take
Interest in excess of the Highest Lawful Rate, and during any such period the
Interest payable hereunder shall be computed on the basis of the Highest Lawful
Rate.

 

6. Events of Default. Any of the following events which shall occur shall
constitute an “Event of Default”:

 

(a) the Company shall fail to pay when due any amount of principal or interest
hereunder or other amount payable hereunder or under the Security Agreement,
where such failure continues for five (5) days after receipt of written notice
from Holder specifying such failure; or

 

(b) the Company shall: (i) apply for or consent to the appointment of a
receiver, trustee, liquidator or custodian of itself or of all or any material
part of its property; (ii) admit in writing its inability to pay its debts
generally as they become due; (iii) make a general assignment for the benefit of
any of its creditors; (iv) be dissolved or liquidated in full or in part; (v)
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
consent to any such relief or to the appointment of or taking possession of its
property by any official in an involuntary case or other proceeding commenced
against it; or (vi) take or approve any action for the purpose of effecting any
of the foregoing; or

 



5

 

 

(c) proceedings for the appointment of a receiver, trustee, liquidator or
custodian of the Company or of all or any material part of its property, or a
voluntary or involuntary case or other proceedings seeking liquidation,
reorganization or other relief with respect to the Company or the debts thereof
under any bankruptcy, insolvency or other similar law now or hereafter in
effect, shall be commenced and such involuntary case or proceeding shall not be
dismissed or discharged within sixty (60) days of commencement; or an order for
relief shall be entered against the Company under the federal bankruptcy laws as
now or hereafter in effect; or

 

(d) a default or event of default under any agreement of the Company shall occur
that gives the holder of any other indebtedness for borrowed money of the
Company the right to accelerate the maturity of such indebtedness (subject to
any applicable cure periods set forth therein, if any); or

 

(e) the Company shall fail to observe or perform any other covenant, obligation,
condition or agreement contained in this Note or the Security Agreement and (i)
such failure shall continue for fifteen (15) days, or (ii) if such failure is
not curable within such fifteen (15) day period, but is reasonably capable of
cure within thirty (30) days, either (A) such failure shall continue for thirty
(30) days or (B) the Company shall not have commenced a cure in a manner
reasonably satisfactory to Holder within the initial fifteen (15) day period; or

 

(f) any representation or warranty made or furnished by or on behalf of Company
to Holder in writing in connection with this Note or the Security Agreement
shall be false, incorrect, incomplete or misleading in any material respect when
made or furnished.

 

Upon the occurrence of any Event of Default, (x) the Holder may at any time
declare all unpaid Obligations to be immediately due and payable without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Company; (y) the Holder may exercise all rights
and remedies available to the Holder hereunder and under the Security Agreement
and applicable law, and (z) in the case of an Event of Default described in
Section 6(b) or 6(c), all unpaid Obligations shall automatically become
immediately due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly and irrevocably waived by
the Company.

 

7. Successors and Assigns. Subject to the restrictions on transfer described in
Section 10, the rights and obligations of the Company and the Holder hereunder
shall be binding upon and inure to the benefit of the successors, assigns,
heirs, administrators and transferees of the parties. Due to the reliance by the
Company on the exemption from registration provided by Rule 506 of Regulation D,
as promulgated pursuant to the Securities Act, and the representation by Holder
to the Company that Holder is an “accredited investor” as such term is defined
by Rule 501(a) of Regulation D, no assignment of this Note shall be made to any
person who is not an “accredited investor”, where any assignment or transfer of
this Note, or any attempt thereof, shall be null and void.

 



6

 

 

8. Amendments and Waivers. This Note may not be amended or modified, nor may any
of its terms be waived, except by written instruments signed by the Company and
Holder. Each waiver or consent under any provision hereof shall be effective
only in the specific instances for the purpose for which given.

 

9. Transfer of this Note. Transfers of this Note shall be registered upon
registration books maintained for such purpose by or on behalf of the Company.
Prior to presentation of this Note for registration of transfer, the Company
shall treat the registered Holder hereof as the owner and the Holder of this
Note for the purpose of receiving all payments of Principal and Interest hereon
and for all other purposes whatsoever, whether or not this Note shall be overdue
and the Company shall not be affected by notice to the contrary.

 

10. Assignment or Delegation by the Company. Neither this Note nor any of the
rights, interests or obligations hereunder may be assigned or delegated in whole
or in part by the Company without the prior written consent of Holder.

 

11. Notices. Except as otherwise provided herein, all notices, requests,
demands, consents, instructions or other communications to or upon the Company
or Holder under this Note shall be in writing and mailed or delivered to each
party to its address set forth in the Security Agreement (or to such other
address as the recipient of any notice shall have notified the other in
writing). All such notices and communications shall be effective (a) when sent
by a commercially recognized means of overnight delivery providing confirmation
of receipt, on the business day following the deposit with such service; (b)
when mailed, by registered or certified mail, first class postage prepaid and
addressed as aforesaid through the United States Postal Service, upon receipt;
and (c) when delivered by hand, upon delivery.

 

12. Expenses; Waivers. If action is instituted to collect this Note, the Company
promises to pay on demand all costs and expenses, including reasonable
attorneys’ fees and costs, incurred in connection with such action. The Company
hereby waives notice of default, presentment or demand for payment, protest or
notice of nonpayment or dishonor and all other notices or demands relative to
this instrument.

 

13. Further Assurance. Each party shall execute, acknowledge, deliver, file,
notarize and register (at its own expense) all documents, instruments,
certificates, agreements and assurances and provide all information and take or
forbear from all such action as the other party may reasonably deem necessary or
appropriate to achieve the purposes of the Note or satisfy the obligations of
the Company hereunder.

 

14. Severability. Whenever possible, each provision of this Note shall be
interpreted in such manner as to be effective and valid under all applicable
laws and regulations. If, however, any provision of this Note shall be
prohibited by or be invalid under any such law or regulation in any
jurisdiction, it shall, as to such jurisdiction, be deemed modified to conform
to the minimum requirements of such law or regulation, or, if for any reason it
is not deemed so modified, it shall be ineffective and invalid only to the
extent of such prohibition or invalidity without affecting the remaining
provisions of this Note, or the validity or effectiveness of such provision in
any other jurisdiction.

 



7

 

 

15. Cumulative Rights, etc. The rights, powers and remedies of Holder under this
Note and the Security Agreement shall be in addition to all rights, powers and
remedies given to Holder by virtue of any applicable law, rule or regulation of
any governmental authority, the Security Agreement or any other agreement, all
of which rights, powers, and remedies shall be cumulative and may be exercised
successively or concurrently without impairing Holder’s rights hereunder. The
Company waives any right to require Holder to proceed against any person or
entity or to exhaust any collateral or to pursue any remedy in Holder’s power.

 

16. No Waiver. No course of dealing between the Company and the Holder or any
delay on the part of the Holder in exercising any rights or remedies shall
operate as a waiver of any such right or remedy of the Holder.

 

17. Construction. Each of the Security Agreement and this Note is the result of
negotiations among, and has been reviewed by, the Company, Holder and their
respective counsel. Accordingly, this Note and the Security Agreement shall be
deemed to be the product of all parties hereto, and no ambiguity shall be
construed in favor of or against the Company or Holder.

 

18. Other Interpretive Provisions. References in this Note and the Security
Agreement to any document, instrument or agreement (a) includes all exhibits,
schedules and other attachments thereto, (b) includes all documents, instruments
or agreements issued or executed in replacement thereof, and (c) means such
document, instrument or agreement, or replacement or predecessor thereto, as
amended, modified and supplemented from time to time and in effect at any given
time. The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Note or the Security Agreement refer to this Note or the
Security Agreement, as the case may be, as a whole and not to any particular
provision of this Note or the Security Agreement, as the case may be. The words
“include” and “including” and words of similar import when used in this Note or
the Security Agreement shall not be construed to be limiting or exclusive.

 

19. Governing Law and Jurisdiction. This Note and all actions arising out of or
in connection with this Note shall be governed by and construed in accordance
with the internal laws of the State of California, without regard to the
conflicts of law rules of the State of California or of any other jurisdiction.

 

20. Waiver of Jury Trial. EACH OF THE COMPANY AND THE HOLDER, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A
TRIAL BY JURY AS TO ANY ISSUE RELATED HERETO IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS NOTE.

 

21. Subordination. Holder expressly agrees to the subordination of this Note to
the Novus Capital Financing to be secured by the Company from Novus Capital in
the proposed amount of Seven Hundred Fifty Thousand Dollars ($750,000.00), where
no further action need to be taken by the Company other than written notice from
the Company as to the funding of the Novus Capital Financing and the
subordination of this Note thereby.

 



8

 





IN WITNESS WHEREOF, this Note has been executed by the Company as of the date
first above written.

 



  The Company:             QuantumSphere, Inc.,       a California Corporation  
                        By:           Kevin D. Maloney       Title:   CEO &
President



 



Acknowledged and agreed to this ___ day of _______________

 



  The Holder:                                          Signature                
  Name:                   Title (if applicable):   







  



9

